Citation Nr: 0527348	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-06 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Hammon, P.J. Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO decision.  

The veteran provided oral testimony before a Veterans Law 
Judge sitting at the RO in April 2003, and a transcript of 
the hearing is in the case file; however, the Judge who 
conducted the hearing is no longer employed by the Board.  

Since the veteran has a right to have the Judge who conducted 
his appeal hearing participate in the decision, the Board 
sent a letter to the veteran on August 4, 2005, advising him 
of his right to an additional hearing prior to the Board 
adjudicating his case.  

To date, the veteran has not responded to that letter, or 
otherwise indicated to the Board that he would like another 
hearing.   

The Board remanded this appeal in October 2003 for additional 
development.  When the requested development was completed, 
the RO issued a Supplemental Statement of the Case (SSOC) in 
March 2005, in which it denied the claim of service 
connection for a chronic acquired psychiatric disorder.  \

Thereafter, the claims folder was returned to the Board for 
the purpose of appellate disposition.  



FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.  

2.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder in service or for many years 
thereafter.  

3.  The current psychiatric disorder is not shown to be due 
to any event of incident of the veteran's period of service.  



CONCLUSION OF LAW

The veteran's innocently acquired psychiatric disability, to 
include any depressive disorder, is not due to disease or 
injury that was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107, 7014 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2004, 
wherein the RO advised the veteran of the type of evidence 
needed to substantiate his claim for service connection.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him, what evidence should be provided 
by VA, and the need to advise VA of or submit any additional 
evidence that he believed might be relevant to his claim.  

As directed by the Board, the RO requested that the veteran 
provide a comprehensive statement, to the best of his 
recollection, regarding his alleged treatment for depression 
while in service, to include locations, dates, treating 
physician and the nature of the treatment.  

The veteran was advised that this information was vitally 
necessary to enable VA to obtain evidence supportive of his 
claim.  The veteran did not respond or otherwise provide the 
requested information.  

The Board notes that outpatient records from the Pittsburgh 
Health System dated from March 1997 to March 2004 are 
associated with the claims file.  

In his testimony to the Board in April 2003, the veteran 
indicated he had been treated for depression while in 
service, however, the service medical records associated with 
the file contained no evidence of treatment for any 
psychiatric disorders while in service, and he was unable to 
recall any further specific details.  Nevertheless, the Board 
notes that the RO attempted to obtain any additional service 
medical records; however, they were unable to locate any.  

In the Board's opinion, the veteran has been afforded every 
opportunity to submit evidence in support of his claim for 
service connection, but declined to do so.  The RO informed 
the veteran of the new VCAA considerations, solicited 
evidence without a productive response from the veteran, 
considered his claim again in light of the new requirements, 
most recently in the March 2005 SSOC, and fully assisted him 
to the best of VA's ability.  

The VA's duty to assist is not always a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.)  

The veteran has not alleged, nor does the record currently 
reflect, that there exists any additional available evidence 
for consideration in his appeal.  

Thus, the Board finds that all obtainable evidence identified 
by the veteran has been obtained and associated with the 
claims folder and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  

After the notice letter was provided, the claim was 
readjudicated and an SSOC was issued to the veteran.  Since 
the veteran has had every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, deciding the appeal would not be prejudicial to him.  

The Board further finds that VA has done everything 
reasonably possible to assist the veteran.  

In this regard, the Board notes that the RO arranged for the 
veteran to undergo a VA examination in June 2004.  The report 
of this examination was obtained and associated with the 
claims folder.  

In summary, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising the veteran as to the 
evidence needed, and in assisting him in the development of 
his claim. 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service incurrence will be presumed for certain chronic 
diseases, including psychoses, if manifest to a compensable 
degree within a year after discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The service medical records currently associated with the 
claims folder include  reports of medical examinations 
completed for induction in December 1970 and  separation in 
April 1975, which reveal that the veteran's psychiatric 
condition was found to be normal.  

There are no service medical records showing complaints or 
treatment for psychiatric problems.  

The veteran is seeking service connection for a chronic 
acquired psychiatric disorder.  He essentially contends that 
a psychiatric disability had its onset while he was still on 
active duty.  Specifically, he asserts that was treated for 
depression while in service at Philadelphia Naval Hospital; 
however, his service medical records contain no record of any 
such treatment, and he is unable to recall any further 
details regarding that treatment.  

After a careful review of the record, the Board concludes 
that the evidence in support of the veteran's contention that 
he was treated for depression while in service consists 
solely of statements given by him in response to questions 
from health care providers eliciting a health history.  In 
short, there is no objective medical evidence in the record 
that supports his contention.  

In that regard, although the veteran has consistently 
maintained that he was treated for depression while in 
service, the Board notes that he is not competent to offer an 
opinion as to medical causation or diagnosis and his 
statements do not constitute medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for a chronic acquired psychiatric 
disorder.  In reaching this conclusion, the Board found the 
most probative evidence to be the report of the June 2004 VA 
mental health examination.  

In that examination, the veteran was diagnosed with a 
depressive disorder (not otherwise specified), which the 
examiner stated was unrelated to military service, and 
secondary to situational stressors that included long term 
opiate and alcohol dependence, and loss of career secondary 
to same.  

The examiner further stated that it was not likely at all 
that the veteran's current depressive disorder was present 
during military service.  

The Board finds the June 2004 VA examination the most 
probative evidence of record because the examiner based his 
opinion on an extensive personal interview, a thorough 
physical examination of the veteran, and a comprehensive 
review of the record.  Further, the veteran has provided no 
medical evidence that contradicts the findings of the June 
2004 VA examination.  

There is also no competent evidence otherwise linking any 
current psychiatric disability to service.  In fact, the 
medical evidence of record indicates that the veteran did not 
have documented psychiatric problems until 1997, more than 
two decades after he was discharged from military service.  

In the absence of any competent evidence that the veteran 
suffered from a psychiatric disorder while in service, and 
any competent evidence linking the current psychiatric 
disability to service; the preponderance of the evidence is 
against the claim and it must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


